KELLY, Judge.
Plaintiff, Avco Financial Services, obtained a judgment against Andrew and Mary Gonzales and sought to enforce it by garnishing CF & I Steel Corporation. Plaintiff subsequently filed a “motion to hold garnishee in contempt,” which was dismissed for failure to comply with the requirements of C.R.C.P. 107. CF & I thereupon filed a motion for attorney’s fees and costs. It is the trial court’s award of attorney’s fees which is the subject of this appeal. We reverse.
CF & I here argues, and the trial court ruled, that the provisions of C.R.C.P. 107(d) justify the award of attorney’s fees. We disagree.
C.R.C.P. 107(c) provides for the issuance of a citation to a person charged with contempt of court, and for securing the presence of that person in court for a hearing. C.R.C.P. 107(d) delineates the court’s authority to assess punishment for contempt when the facts warrant. Among other things, that subsection provides:
“A fine may be imposed not exceeding the damages suffered by the contempt, plus costs of the contempt proceeding, plus reasonable attorney’s fees in connection with the contempt proceeding, payable to the person damaged thereby.”
The language of the rule does not extend beyond authorization for imposition of attorney’s fees against a contemnor for the benefit of the person damaged by the contempt. It does not authorize imposition of attorney’s fees to recompense the con-temnor, no matter how inappropriate may be the contempt proceeding initiated by the person claiming damage. Since a trial court may not award attorney’s fees in the absence of statute, rule, or contract, Agee v. Trustees of Pension Board, 33 Colo.App. 268, 518 P.2d 301 (1974), CF & I, the alleged contemnor, was not entitled to an award of attorney’s fees.
The judgment is reversed.
SMITH and KIRSHBAUM, JJ., concur.